Citation Nr: 1520662	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to service connection for  the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 1969.  He died in October 2009. 

This matter comes before the Board of Veteran's Appeals (Board) from a May 2010 decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case is now under the jurisdiction of the Waco, Texas RO.  In August 2013, a Board hearing was held at the Waco, Texas RO before the undersigned Acting Veterans' Law Judge; a transcript of the hearing is of record.  In February 2014, the Board remanded the issue of service connection for the cause of the Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability. 

3.  The Certificate of Death reflects that the immediate cause of death was small cell carcinoma of the lung.  The significant conditions contributing to death were diabetes mellitus (DM) and pneumonia.

4.  Lung cancer, pneumonia, and DM were not manifest during service nor were lung cancer and DM manifest within one year of separation; competent evidence does not show that the post-service diagnosis of lung cancer, pneumonia, and DM were attributable to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Appellant was provided with the relevant notice and information and responded in April 2010 that she had received that notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Appellant has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Court issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing to the Veteran section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide Veterans a meaningful opportunity to participate in the adjudication of claims").  This means that there is a middle ground between a predecisional adjudication and boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a Veteran from submitting additional or corroborative notice, and is contrary to the VCAA's purpose.

However, in DIC cases where a veteran was service-connected during his or her lifetime, the Court found that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

However, where a veteran was not service-connected during his or her lifetime, the same did not apply.  In those cases, such as this one, VA is not under an obligation to inform the Appellant of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing a medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and identified treatment records have been obtained and associated with the record.  As set forth below, VA has endeavored to obtain all possible service records and verify the Veteran's service.  A medical opinion was not obtained as it is unnecessary to decide this claim.  As addressed below, the primary contention is that the Veteran died from lung cancer due to exposure to Agent Orange during service; however, the Veteran did not have this exposure.   VA's duty to assist has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Appellant testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service  Connection

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, a malignant tumor and DM will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a) (6) (iii) (2014).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include lung cancer and DM.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e) 

In addition, and notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

During his lifetime, the Veteran submitted an application for VA benefits in December 2002.  At that time, he reported that he had served on active duty from December 1965 to December 1969; he did not assert that he served after December 1969.  He reported that this service included service in Vietnam from 1966 to 1968.  In that application, he maintained that he had ear problems, hearing loss, and colon cancer.  He did not maintain that he had any lung disability or DM.

Subsequently, private medical records were received dated in 1971 and 1993.  These records also did not show that the Veteran had any lung disability or DM.  In fact, a September 1993 medical examination specifically indicated that there was no history of DM.  Also, no lung disability was indicated.  

The Veteran's claims of service connection were denied and he did not appeal.  He was not service-connected for any disability during his lifetime.  

The Veteran died in October 2009.  The Certificate of Death reflects that the immediate cause of death was small cell carcinoma of the lung.  The significant conditions contributing to death were DM and pneumonia.  During her hearing, the Appellant asserted that the Veteran had Vietnam service and it was possible that VA was withholding information about the Veteran's whereabouts.  She indicated that she was not married to the Veteran while he was in the service.  

The evidence shows that the Veteran did not serve in Vietnam during his only verified period of active duty from December 1968 to September 8, 1969.  His DD Form 214 from that period does not show Vietnam service and the National Personnel Records Center (NPRC) indicated that there was no Vietnam service.  However, personnel records, which are associated with the record, indicate that prior to separation on September 8, 1989, he reenlisted in the Army for 3 years with the express purpose of being sent to Vietnam.  A special order issued that day indicated that he was to be specifically provided with an assignment to the Republic of Vietnam.  Thus, the record was remanded by the Board to attempt to obtain additional information.  

The complete record as it stands still shows no Vietnam service. There is a service record dated in June 1974, but it reflects that the Veteran was in Bamberg, Germany.  VA obtained the Veteran's military mailing address was in Bamberg, Germany.  The NPRC was contacted again to no avail.  RO promulgated a Formal Finding of Lack of Information Required to Corroborate the Allegation of Exposure to Herbicides and outlined efforts taken by the RO/AMC to verify any Vietnam service, all with negative results.  It was concluded that although the Veteran reenlisted for service in Vietnam, he never made it to Vietnam.  

A review of the service treatment records themselves also do not reflect any notations of the Veteran being in Vietnam.  These records also do not show any complaints, findings, diagnosis, or treatment of a lung disability (including lung cancer) or DM.  Also, as noted, his private records dated in 1993, decades after service, also do not show these medical diagnoses.  

In sum, the Veteran did not have Vietnam service, so there is no entitlement to presumptive service connection for lung cancer or DM on that basis.  Otherwise, the record shows that these diseases developed many decades after service and unrelated thereto.  Lung cancer, pneumonia, and DM were not manifest during service nor were lung cancer and DM manifest within one year of separation.  These diagnoses are not attributable to service.

The Appellant's contentions are to the effect that the Veteran had Agent Orange service, but this assertions has been negated, as noted.  Although she indicated that VA was possibly concealing where the Veteran serviced, the Board notes that there is no supporting evidence of that assertion and all efforts have been exhausted by VA in an attempt to verify the Veteran's service.  

Thus, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


